                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


GEORGE J. FOWLER, III                                                    CIVIL ACTION


VERSUS                                                                   NO: 19-10072


ATCHITY PRODUCTIONS, LLC, ET AL.                                         SECTION: “H”


                                ORDER AND REASONS
         The Court now examines subject matter jurisdiction sua sponte. This
Court is duty-bound to examine the basis of subject matter jurisdiction sua
sponte. 1 Subject matter jurisdiction in this case is premised upon diversity of
citizenship. 2 Cases arising under 28 U.S.C. § 1332 require complete diversity. 3
“The concept of complete diversity requires that all persons on one side of the
controversy be citizens of different states than all persons on the other side.” 4
         For purposes of diversity jurisdiction, “the citizenship of a LLC is
determined by the citizenship of all of its members.” 5 “A party seeking to
establish diversity jurisdiction must specifically allege the citizenship of every




1   Lane v. Halliburton, 529 F.3d 548, 565 (5th Cir. 2008).
2   See Doc. 1 at 2; 28 U.S.C. § 1332.
3   See Stiftung v. Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010) (citations omitted).
4   McClaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (internal quotation
    marks and citations omitted).
5   Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).


                                               1
member of every LLC or partnership involved in a litigation.” 6 A party’s
citizenship “cannot be established argumentatively or by mere inference.” 7
       In his Complaint, Plaintiff alleges that Defendant Atchity Productions,
LLC (“Atchity”) is “a California limited liability corporation, with its principal
place of business in Los Angeles, CA 90036.” 8 Plaintiff fails to state the
citizenship of every member of Defendant Atchity. Accordingly, the Court
cannot determine the citizenship of Atchity, and therefore the Court cannot
determine whether it has jurisdiction over this suit.
       Plaintiff’s failure to properly allege jurisdiction is not fatal. 9 28 U.S.C. §
1653 provides that “[d]efective allegations of jurisdiction may be amended,
upon terms, in the trial or appellate courts.” 10 A district court’s discretion to
permit amendment under § 1653 turns on the nature of the jurisdictional
defect. 11 Where “jurisdictional problems are of the ‘technical’ or ‘formal’
variety, they fall squarely within the ambit of § 1653.” 12 Thus, amendment
should be allowed where “diversity jurisdiction was not questioned by the
parties and there is no suggestion in the record that it does not in fact exist.” 13
Accordingly, Plaintiff is granted leave to amend his Complaint to allege
distinctly and affirmatively the jurisdictional facts that give rise to diversity
jurisdiction in this case.



6  Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017).
7  Illinois Cent. Gulf R. Co. v. Pargas, Inc., 706 F.2d 633, 636 (5th Cir. 1983) (internal
  quotations marks and footnote omitted).
8 Doc. 1 at 2.
9 See Whitmire v. Victus Ltd., 212 F.3d 885, 887 (5th Cir. 2000) (citation omitted).
10 28 U.S.C. § 1563.
11 Whitmire, 212 F.3d at 888.
12 Id.
13 Stafford v. Mobil Oil Corp., 945 F.2d 803, 806 (5th Cir. 1991) (quoting Leigh v. Nat’l

  Aeronautics & Space Admin., 860 F.2d 652, 653 (5th Cir. 1988)).
                                    CONCLUSION
      For the foregoing reasons, the Court finds that Plaintiff has failed to
adequately allege diversity of citizenship. Plaintiff is granted leave to amend
his Complaint to allege the members of Defendant Atchity and the citizenship
of those members. Plaintiff shall amend his Complaint to properly allege facts
supporting diversity jurisdiction within 30 days of this Order. Failure to timely
file the affidavit will result in dismissal for lack of subject matter jurisdiction.


            New Orleans, Louisiana this 6th day of May, 2019.



                                      ____________________________________
                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE
